
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 84
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2009
			Received and referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Supporting the goals and objectives of a
		  National Military Appreciation Month.
	
	
		Whereas the vigilance of the members of the Armed Forces
			 has been instrumental to the preservation of the freedom, security, and
			 prosperity enjoyed by the people of the United States;
		Whereas the success of the Armed Forces depends on the
			 dedicated service of its members, their families, and the civilian employees of
			 the Department of Defense and the Coast Guard;
		Whereas the role of the United States as a world leader
			 requires a military force that is well-trained, well-equipped, and
			 appropriately sized;
		Whereas the Federal Government has a responsibility to
			 raise awareness of and respect for this aspect of the heritage of the United
			 States and to encourage the people of the United States to dedicate themselves
			 to the values and principles for which Americans have served and sacrificed
			 throughout the history of the Nation;
		Whereas service in the Armed Forces entails special
			 hazards and demands extraordinary sacrifices from service members and their
			 families;
		Whereas the support of the families of service members
			 enhances the effectiveness and capabilities of the Armed Forces;
		Whereas the observance of events recognizing the
			 contributions of the Armed Forces is a tangible and highly effective way of
			 sustaining morale and improving quality of life for service members and their
			 families;
		Whereas, on April 30, 1999, the Senate passed S. Res. 33
			 (106th Congress), entitled Designating May 1999 as National
			 Military Appreciation Month, calling on the people of the
			 United States, in a symbolic act of unity, to observe a National Military
			 Appreciation Month in May 1999, to honor the current and former members of the
			 Armed Forces, including those who have died in the pursuit of freedom and
			 peace;
		Whereas, on March 24, 2004, the House of Representatives
			 passed H. Con. Res. 328 (108th Congress), entitled Recognizing and
			 honoring the United States Armed Forces and supporting the goals and objectives
			 of a National Military Appreciation Month, and on April 26, 2004, the
			 Senate passed H. Con. Res. 328 by unanimous consent; and
		Whereas it is important to emphasize to the people of the
			 United States the relevance of the history and activities of the Armed Forces
			 through an annual National Military Appreciation Month that includes associated
			 local and national observances and activities: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and objectives of a
			 National Military Appreciation Month; and
			(2)urges the
			 President to issue a proclamation calling on the people of the United States,
			 all Federal departments and agencies, States, localities, organizations, and
			 media to annually observe a National Military Appreciation Month with
			 appropriate ceremonies and activities.
			
	
		
			Passed the House of
			 Representatives May 13, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
